El Juez Asociado Se. HeRHaítdez
emitió la siguiente opinión del Tribunal.
El caso sometido á la decisión de esta Corte Suprema es un recurso de apelación interpuesto por José Lopez G-aztam-bide contra sentencia de la Corte de Distrito de Ponce que le condena como autor del delito grave de' extorsión, com-prendido en el Artículo 458 del Código Penal, á la pena de un año de presidio con trabajos forzados, que deberá extin-guir en el Departamental de la Isla y al pago de las costas causadas en el juicio. El apelante fue acusado en dos de Mayo del año próximo pasado por el Fiscal de Distrito de Ponce por el delito de que se deja hecho mérito, cometido del modo siguiente: “Una noche, que no se determina, del mes de Septiembre de mil novecientos dos, se produjo incendio en la casa de comercio de Don José N. Peñas, del pueblo de Yauco, de este Distrito Judicial, donde se personó el acusado, José Lopez Graztambide, Teniente de la Policía Insular y Jefe de la fuerza de aquél Departamento, y procedió á ins-truir atestado en averiguación del hecho, trasladándose des-pués á la casa de Peñas, á quien ilegalmente amenazó de en-volverle en un proceso criminal, si no le daba cincuenta dollars, suma que rebajó á 25 dollars, y como Peñas no pu-diera darle dinero, exigió del mismo un pagaré, tomando además como garantía del pago un reloj con su leontina de oro. Este hecho es contrario á la ley para tal caso prevista, y á la paz y dignidad del Pueblo de Puerto Rico”.
Al celebrarse el juicio oral ante la Corte de Distrito de Ponee, entre otros testigos de la acusación y de la defensa, de-clararon José Natividad Peñas, Luis Antonio Dastas, José Sanabria, Arturo Irizarry, Don Juan Roig y Andres Grarcia, de los cuales el primero dice: que con motivo de un conato de incendio que hubo en su establecimiento comercial, se per-*380sonó en sn casa el entonces Teniente de la Policía Insular, José Lopez Gaztambide, quien le participó que habia llegado con el ñu de levantar atestado contra el declarante, por dicho incendio, lo que no haría si le daba cincuenta dollars, pero como no los tenia, convino con el acusado en darle veinte y cinco dollars. en un vale pagaré que se extendió á favor del Guardia Sanabria, que acompañaba al acusado, habiéndose apoderado éste de un reloj de oro, que el testigo tenia sobre el escritorio, en garantia de dicho documento; el segundo, ó sea Dastas, refiere que encontrándose de visita en la casa de Peñas, y en la habitación en donde éste estaba en-fermo, se presentó el Teniente Lopez Gazatambide, á quien dejó solo con Peñas, quien después de haberse retirado Gaztambide le explicó que éste le habia exigido dinero y se habia llevado un reloj de oro como garantia del importe del vale que se habia extendido, cuyo reloj de oro habia visto el declarante sobre el escritorio de Peñas antes de entrar Gaz-tambide en la habitación y no lo vió después de haberse marchado Gaztambide; el tercero, ó sea Sanabria, depone que habiendo ido como Policía Insular con varios guardias más y el Teniente Lopez Gaztambide á la casa de Peñas con motivo de un conato de incendio allí ocurrido, penetró Gaz-tambide en la referida casa, y poco después llamó al testigo, entregándole un reloj de oro y un vale que habia de guardar hasta que Peñas le pagara el importe del vale, agregando que recibió orden de no devolver el reloj á Peñas, mientras éste no abonara cincuenta dollars, ó sea veinte y cinco dollars importe del vale, y otros veinte y cinco más; el cuarto, ó sea Irizarry, dice: que siendo Policía Insular fue con otros guardias y el Teniente Lopez Gaztambide á la casa de Peñas, con motivo de un conato de incendio, y por manifestación que le hiciera más tarde su compañero Sanabria se enteró del vale de veinte y cinco dollars y del reloj de oro que el mismo Sanabria le mostró; el quinto, ó sea Boy, manifiesta que era Juez de Paz de Yauco y recibió un anónimo en que, otras *382cosas, se le revelaba que en una casa de Préstamos de Ponce se babia empeñado un reloj por un Policía Insular, y ha-biéndose trasladado á diclia ciudad practicó en union del Jefe de Policía Municipal las diligencias consiguientes, las que dieron por resultado el hallazgo del reloj en un estableci-miento de préstamos situado en la Calle de la Marina; y el sexto, ó sea Garcia, refiere que hizo un viaje con Gaztambide desde G-uayanilla á Ponce, si mal no recuerda, en el mes de Abril, y ya ambos en la calle de la Marina, frente á un esta-blecimiento de préstamos, le entregó Gaztambide un reloj de oro y leontina para su empeño, como así lo verificó. Además de otros documentos de que no es necesario hacer mérito especial, se trajo al juicio el talón de empeño expedido á nombre de Andrés Garcia, por un reloj de oro con leontina del mis-mo metal, cuyo documento lleva fecha trece de Agosto de mil novecientos dos. Ninguno de los testigos de descargo de-clara que Lopez Gaztambide dejara de ejecutar el hecho de que se le acusa, ni contradice de modo abierto el mérito de las declaraciones anteriores.
Terminadas las pruebas, el Fiscal solicitó se declarara convicto á Lopez Gaztambide del delito de que habia sido acusado, y el Letrado defensor del mismo pidió se dictara veredicto de inculpabilidad, después de lo cual, antes de dic-tarse el fallo, se hicieron al reo las prevenciones del Artículo 318 del Código de Enjuiciamiento Criminal, habiendo alegado que era inocente. El Tribunal, por unanimidad, pronunció sentencia condenatoria en los términos ya expuestos, y contra esa sentencia la' defensa del acusado, sin presentar pliego de excepciones, interpuso recurso de apelación que le fue ad-mitido y que ha sido 'impugnado por el Fiscal en esta Corte Suprema.
En el escrito .interponiendo el recurso no se exponen los fundamentos del mismo; pero el Letrado defensor de Lopez Gaztambide en esta Corte Suprema, alega, como motivos, los siguientes:
*3841. Que no se ha justificado que Lopez Gaztambide amenazara á Peñas con envolverle en un procedimiento criminal, ni que recibiera un vale de veinte y cinco dollars, y un reloj de oro con cadena del mismo metal, ni que vale, reloj y cadena fuesen de Peñas, ni que tales prendas hubieran sido empeñadas por y para el Teniente Lopez Gaztambide. 2. Que aún estimando justificados los hechos, no caen de lleno dentro del Artículo 458, ni aún del 459, del Código Penal. 3. Que el veredicto es contrario á derecho por no haber recaido con las advertencias á que se refiere el Artículo 318 del Código de Enjuiciamiento Criminal. Aunque no se ha presentado pliego de excepciones, como el acta del juicio aparece firmada por todos los Jueces que intervinieron en el juicio, por el Fiscal y por el Letrado defensor del reo, dicha acta, en que fueron consignadas las declaraciones de los testigos y’ demás pruebas practicadas, es un documento fehaciente, que puede servir de base á esta Corte Suprema para considerar y discutir los fundamentos del recurso. Las declaraciones de cargo consignadas en esa acta están tan ín-timamenté relacionadas entre sí, tanto se robustece el mérito de unas con el de otras, que no cabe duda racional sobre la existencia de los hechos de que fue acusado Lopez Gaztam-bide. Tales hechos brindan todos los elementos que integran el delito grave dé extorsión, tal como se define y castiga por el Artículo 458 del Código Penal, pues Gaztambide obtuvo dinero y alhajas de Don José N. Peñas, con amenaza de en-volverle en un procedimiento criminal, amenaza que entraña la imputación de un delito y que no pudo menos que producir en Peñas el temor generador de la extorsión, máxime tra-tándose de un funcionario como José Lopez Gaztambide, Teniente entonces del cuerpo de la Policía Insular. Difícil-mente podría obtenerse prueba más concluyente, tratándose, como se trata, de un delito en que, por su propia índole, suelen ponerse en juego todos los ardides que la suspicacia aconseja para impedir su descubrimiento y comprobación. *386Ha tenido, pues, debida aplicación el Artículo 458 del Código Penal en sn relación con los 456 y 457 del mismo código; y lejos de haber sido infringido el 318 del Código de Enjuicia-miento Criminal, también ha sido cumplido por la Corte de Distrito de Ponce, pues del acta del juicio consta, que antes de dictarse la sentencia, se hicieron al acusado las preven-ciones de dicho artículo. Deben, pti.es, desestimarse los fun-damentos en que descansa el recurso, y confirmarse la sen-tencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de esta causa.